TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00391-CV



                                       A. N. A., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
     NO. C-11-0002-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A.N.A. filed this accelerated appeal from the district court’s decree terminating her

parental rights to her minor child, G.A., terminating the parental rights of G.A.’s unknown father,

and appointing the Texas Department of Family and Protective Services as G.A.’s permanent

managing conservator.

               A.N.A.’s court-appointed attorney filed a brief concluding that the appeal is frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967)

by presenting a professional evaluation of the record and demonstrating why there are no arguable

grounds to be advanced on appeal. See 386 U.S. at 744; see also Taylor v. Texas Dep’t of Protective

& Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet. denied) (applying

Anders procedure in appeal from termination of parental rights). Counsel certified to this Court that
he provided A.N.A. with a copy of the Anders brief and notice of her right to examine the appellate

record and file a pro se brief. A.N.A. did not file a pro se brief.

               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. Finding nothing in the record that might arguably support an appeal, we grant

counsel’s motion to withdraw and affirm the order of termination.




                                               Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Affirmed

Filed: October 19, 2012




                                                  2